
	

113 S243 IS: To provide assistance for watersheds adversely affected by qualifying natural disasters. 
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 243
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide assistance for watersheds adversely affected
		  by qualifying natural disasters. 
	
	
		1.Agricultural
			 assistance
			(a)DefinitionsIn
			 this section:
				(1)Disaster
			 countyThe term disaster county means—
					(A)a county included
			 in the geographical area covered by a qualifying natural disaster declaration;
			 and
					(B)each county
			 contiguous to a county described in subparagraph (A), when appropriate as
			 determined by the Secretary.
					(2)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means a major disaster or emergency designated by
			 the President under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.).
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Assistance
				(1)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall transfer to the account used
			 to carry out the emergency watershed protection program established under
			 section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203)
			 $61,930,257, which the Secretary shall use to provide financial and technical
			 assistance in disaster counties to project sponsors to address impaired
			 watersheds under that program.
				(2)Receipt and
			 acceptanceThe account described in paragraph (1) shall be
			 entitled to receive, shall accept, and shall be used to carry out this section
			 the funds transferred under paragraph (1), without further
			 appropriation.
				
